Citation Nr: 0622828	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  98-20 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1967 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In August 2000 and December 2003, the 
Board, among other things, remanded the veteran's claims to 
the RO for additional development.  The case has been 
returned to the Board for appellate review.

In July 2006, the veteran submitted treatment records from 
the VA Medical Center (VAMC) in Providence, Rhode Island.  
These records pertain to his already service-connected 
diabetes mellitus and diabetic retinopathy.  As such, this 
evidence does not have a bearing on the appellate issues at 
hand, and a remand for review by the RO is not necessary.  
See 38 C.F.R. § 20.1304(c) (2005).  However, the evidence is 
referred to the RO for its consideration.


FINDINGS OF FACT

1.  It is as likely as not that the veteran has PTSD that is 
attributable to his active military service.

2.  The veteran's hepatitis C is not attributable to his 
active military service.


CONCLUSIONS OF LAW

1.  The veteran has PTSD that is the result of disease or 
injury incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2005).

2.  The veteran does not have hepatitis C that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2005).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through April 2004 and September 2004 
notice letters, the RO notified the veteran and his 
representative of the legal criteria governing his claims.  
In an August 1998 statement of the case (SOC), as well as 
supplemental SSOCs in December 2005 and March 2006, the RO 
notified them of the evidence that had been considered in 
connection with his claims and the bases for the denial of 
his claims.  After each, they were afforded the opportunity 
to respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claims, and has been afforded ample 
opportunity to submit such information and evidence.

In February 2006, the veteran submitted evidence, including 
his own statement and a statement from his sister.  While it 
appears as if the RO did not address this submission, the 
Board determines that the evidence is not pertinent as it 
does not pertain to an unestablished fact.  The evidence is 
in support of the fact that the veteran was treated for 
hepatitis at Fort Jackson, South Carolina, in 1970.  As noted 
below, the records from Fort Jackson have been obtained and 
it is shown that the veteran was treated for infectious 
hepatitis during that time.  Thus, an issuance of an SSOC by 
the RO is not necessary in this regard.  See 38 C.F.R. 
§ 19.31 (2005).  (The veteran also requested a copy of 
certain records under the Privacy Act in this submission.  
The Board addressed the request in a separate July 2006 
letter.)

The Board also finds that the April 2004 and September 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Additionally, the notice letters requested the veteran to 
submit medical evidence, opinions, statements, and treatment 
records regarding his disabilities.  The RO told the veteran 
that it is his responsibility to make sure that it receives 
all requested records that are not in the possession of a 
Federal department or agency.  Consequently, the Board finds 
that the veteran has been put on notice to submit any 
pertinent evidence that he may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claims, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.  
Additionally, while the notice did not refer to criteria for 
assigning a disability rating or an effective date, see 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), neither of 
these questions are before the Board and are not raised by 
the Board's order set forth herein.  Consequently, a remand 
of the service connection issues is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from Fort Jackson and the VA Medical Center 
(VAMC) in Dayton, Ohio.  Records from multiple private 
treatment providers identified by the veteran have also been 
obtained.  Additionally, in January 2003 and March 2005, the 
veteran was afforded VA examinations in relation to his 
claims, the reports of which are of record.  Significantly, 
the veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claims on appeal 
that need to be obtained.

II. Analysis

PTSD

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  Establishing 
service connection for PTSD requires that there be medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2005); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2005).

The veteran contends that he has PTSD as the result of 
traumatic experiences that he endured during active service 
while in Vietnam.  He identified his in-service stressor as 
the homicide of one of his fellow soldiers by another 
soldier.  The soldier who was killed was one of his good 
friends.  Records from the United States Army Crime Records 
Center confirm that the homicide did in fact take place in 
September 1968.  Investigation reports portray the event 
generally in the same fashion as the veteran has described 
it.  While the veteran was never explicitly identified as a 
witness during the ensuing investigation, his service records 
reveal that he was assigned to the same unit as all of the 
others involved in the homicide.

It is not necessary for the evidence to corroborate every 
detail of a stressor, including the veteran's personal 
participation.  See Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  The fact that the veteran was stationed with a unit 
that was present while such an event took place suggests that 
he was in fact exposed to the claimed in-service stressor 
despite there being no unit records that specifically 
identify the veteran as being present during such event.  See 
Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002).  
Therefore, the Board finds that there is independent and 
credible evidence of record that indicates that the veteran 
was exposed to the claimed in-service stressor.

A review of the medical evidence reveals that the veteran was 
first diagnosed with PTSD in July 1998 by E.S.C., Ph.D.  In 
an examination report, Dr. E.S.C. diagnosed the veteran with 
PTSD in accordance with the Fourth Edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).  See 
38 C.F.R. § 4.125(a) (2005).  Dr. E.S.C. linked the veteran's 
current PTSD to his in-service stressor, as described above.  
His opinion was based on thorough psychological testing and 
examination.  Although Dr. E.S.C. did not review the claims 
file, he based the opinion on what appears to have been an 
accurately reported history by the veteran.

In March 2003, the veteran underwent both VA psychiatric and 
psychological examination with regard to the claim.  The 
psychiatrist gave the opinion that the veteran possibly had 
PTSD.  He reported that the veteran experienced PTSD-related 
symptoms; however, he could not conclude if the symptoms were 
due to PTSD, substance abuse or a personality disorder.

The VA psychologist from March 2003 diagnosed the veteran 
with a mixed personality disorder and gave the opinion that 
the veteran did not suffer from PTSD.  However, the Board 
does not find this opinion persuasive as it appears to be 
based on the examiner's finding that the veteran did not 
experience an in-service stressor.  As noted above, there is 
evidence that corroborates the occurrence of the in-service 
stressor.  Thus, the March 2003 psychologist's examination 
report is not, in the Board's estimation, determinative on 
the question of whether the veteran has PTSD.

Based on these three medical opinions, a reasonable doubt is 
raised as to whether the veteran currently has PTSD.  There 
exists an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  When such a situation arises, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2005).  
Consequently, the Board finds that the veteran does suffer 
from PTSD.

Based on all of the above evidence, viewed in the light most 
favorable to the veteran, there is medical evidence of a 
diagnosis of PTSD, medical evidence of a link between current 
symptoms and an in-service stressor, and independent and 
credible evidence that the in-service stressor occurred.  
Accordingly, resolving reasonable doubt in favor of the 
veteran, the Board finds that service connection for PTSD is 
warranted.  See 38 C.F.R. §§ 3.102, 3.303, 3.304(f).  

Hepatitis C

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).

A review of the service medical records reflects no findings 
or complaints of hepatitis C in service.  In 1970, just prior 
to and just after discharge, the veteran was treated at Fort 
Jackson in South Carolina.  He was diagnosed and treated for 
infectious hepatitis, among other things.  There are no 
records indicating treatment for hepatitis C (or non-A or 
non-B hepatitis) in service or within one year after 
separation from service.

A review of the current medical evidence reveals that the 
veteran was first diagnosed with hepatitis C in 1991.  In 
March 2005, the veteran underwent VA examination in relation 
to his hepatitis C claim.  He was diagnosed with hepatitis C.  
At the time, the medical records from Fort Jackson had not 
yet been obtained and associated with the claims file.  The 
examiner gave the opinion that the veteran could possibly 
have contracted hepatitis C while in service, but it was not 
possible to state with scientific certainty.  Because the 
examiner did not have the Fort Jackson medical records 
showing the type of hepatitis for which the veteran was 
treated, he stated that he could not say for sure whether the 
veteran's hepatitis C was related to his time in service.  In 
March 2006, after the Fort Jackson records had been 
associated with the file, the same examiner provided an 
addendum to his previous report and gave the opinion that it 
was more likely than not that the veteran had hepatitis A in 
1970 while on active duty.  Thus, the March 2005 and March 
2006 examination reports indicate that the veteran contracted 
hepatitis A in service, did not contract hepatitis C in 
service, and that this current diagnosis of hepatitis C is 
not related to his time in service.  

Previously, in January 2003, the veteran underwent VA 
examination.  That examiner diagnosed the veteran with 
hepatitis C.  He gave the opinion that it was at least as 
likely as not service connected.  This was based on the 
veteran's exposure to certain risk factors, which can lead to 
hepatitis C, such as his tattoo and history of polysubstance 
abuse.  However, the examiner did not account for the 
veteran's exposure to the risk factors prior to his time in 
service or for the many years after service.  Additionally, 
the Fort Jackson medical records, which established in-
service treatment for hepatitis A, had not been associated 
with the claims file at the time of examination.  Due to 
these issues, the Board finds that the January 2003 opinion 
is too speculative in nature to provide the degree of 
certainty required for medical nexus evidence.  See, e.g., 
Bloom v. West, 12 Vet. App. 185, 187 (1999).

There is no other competent medical evidence of record 
relating to any link between the veteran's current hepatitis 
C and his time in service.  Additionally, as noted above, 
there is no indication that the veteran contracted hepatitis 
C in service.  There is only evidence of treatment for 
infectious hepatitis (hepatitis A) in service.  Accordingly, 
entitlement to service connection for hepatitis C is not 
warranted.  See 38 C.F.R. § 3.303.

The Board has considered the veteran's written contentions 
with regard to his claim of service connection.  While the 
Board does not doubt the sincerity of the veteran's belief 
that his hepatitis C is related to his time in service, as a 
lay person without the appropriate medical training or 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter-such as the etiology of a 
current disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("[A] layperson is generally not capable of opining 
on matters requiring medical knowledge . . . .").  As such, 
the veteran's assertions cannot provide a basis for a grant 
of service connection.

For all the foregoing reasons, the Board finds that the claim 
of service connection for hepatitis C must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for post-traumatic stress disorder is 
granted.

Service connection for hepatitis C is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


